In re Lawson, Joseph; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “E”, No. 271110 E.
Denied. Relator has failed to show that he has complied with the procedures set forth in the Public Records law, La.R.S. 44:1 et seq., by commencing his efforts to obtain the initial police report by making a request to the custodian of that record. Relator should follow the procedure set forth in La.R.S. 44:35 in the event that a request to the records custodian is denied or is not answered timely.